06/03/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                                       March 29, 2022 Session

         JOHN DOE 1, ET AL. v. WOODLAND PRESBYTERIAN, ET AL.

                      Appeal from the Circuit Court for Shelby County
                        No. CT-1980-20    Rhynette N. Hurd, Judge



                                  No. W2021-00353-COA-R3-CV



This appeal arises from a lawsuit alleging that a number of Presbyterian church entities
were negligent regarding the sexual abuse of minors by a Presbyterian clergyman. John
Doe 1, John Doe 2, and John Doe 3 (“Plaintiffs”)1, members and/or attendees of Woodland
Presbyterian Church (“Woodland”) in the 1990s, sued former pastor James B. Stanford
(“Stanford”) and a host of Presbyterian institutional defendants for negligence in the
Circuit Court for Shelby County (“the Trial Court”).2 The institutional defendants filed
motions to dismiss, which were granted by the Trial Court. Plaintiffs appeal arguing,
among other things, that the statute of limitations was tolled due to fraudulent concealment.
They argue further that the Trial Court erred in dismissing their claim of negligent infliction
of emotional distress stemming from certain of the institutional defendants allegedly
releasing Plaintiffs’ names to the media in 2019. We affirm the Trial Court’s dismissal of
Presbyterian Church (U.S.A.), A Corporation and Evangelical Presbyterian Church for lack
of personal jurisdiction. However, we hold further, inter alia, that in view of the Tennessee
Supreme Court’s holding in Redwing v. Catholic Bishop for the Diocese of Memphis, 363
S.W.3d 436 (Tenn. 2012), the Trial Court erred in dismissing Plaintiffs’ complaint at the
motion to dismiss stage based upon the statute of limitations when Plaintiffs alleged that
efforts were made by certain of the institutional defendants to hide the sexual abuse and a
“whitewash” ensued. As Plaintiffs successfully alleged fraudulent concealment, we
reverse the Trial Court with respect to the statute of limitations issue. We also reverse the

1
 Plaintiffs are proceeding in this lawsuit under pseudonyms.
2
  The institutional defendants sued were Presbyterian Church (U.S.A.), A Corporation; Woodland
Presbyterian Church; The Presbytery of the Midsouth, Inc.; Synod of Living Waters Presbyterian Church
(U.S.A.), Inc.; Evangelical Presbyterian Church; Presbytery of the Central South, Inc.; and Presbytery of
Sheppards and Lapsley. The dismissal of Presbytery of Sheppards and Lapsley is not being pursued by
Plaintiffs on appeal. We refer to the remaining entities as “the institutional defendants” herein. However,
when certain claims or issues pertain to less than all of these entities, we specify the entity or entities in
question as necessary.
Trial Court’s dismissal of Plaintiffs’ negligent infliction of emotional distress claim against
Woodland and Presbytery of the Central South, Inc. We, therefore, affirm in part and
reverse in part the judgment of the Trial Court, and remand for further proceedings
consistent with this Opinion.

         Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
              Affirmed, in Part, and Reversed, in Part; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and CARMA DENNIS MCGEE, J., joined.

Gary K. Smith, Karen M. Campbell, and Jeffrey S. Rosenblum, Memphis, Tennessee, for
the appellants, John Doe 1, John Doe 2, and John Doe 3.

Jeremy S. Rogers, Louisville, Kentucky, and Molly Glover and Lani D. Lester, Memphis,
Tennessee, for the appellee, Presbyterian Church (U.S.A.), A Corporation.

Christopher L. Ehresman, Des Moines, Iowa, for the appellee, Woodland Presbyterian
Church.

Jill M. Steinberg and Shayna A. Giles, Memphis, Tennessee, for the appellee, The
Presbytery of the Mid-South, Inc.

William R. Johnson, Brentwood, Tennessee, for the appellee, Synod of Living Waters
Presbyterian Church (U.S.A.), Inc.

Richard D. Underwood, Memphis, Tennessee, for the appellees, Evangelical Presbyterian
Church and Presbytery of the Central South, Inc.3

Kimberly M. Ingram, Nashville, Tennessee, for the appellee, Presbytery of Sheppards and
Lapsley.4

James B. Stanford, Pro Se appellee.5

3
  Although these parties are represented by the same attorney, they have filed separate briefs on appeal.
4
  Presbytery of Sheppards and Lapsley, an Alabama corporation headquartered in Alabama, elected to not
file a brief on appeal. In their complaint, Plaintiffs alleged: “By 2019 Pastor James Stanford was an
associate pastor at First Presbyterian Church in Birmingham, Alabama, a member of Presbyterian Church
(U.S.A.) under the governance of the Defendant Presbytery of Sheppards and Lapsley who had
responsibility to investigate Stanford when the allegations were made.” Plaintiffs do not appeal the
dismissal of Presbytery of Sheppards and Lapsley, and we leave its dismissal undisturbed herein.
5
  Stanford filed no brief on appeal. This appeal concerns the dismissal of the institutional defendants.
                                                  -2-
                                         OPINION

                                        Background

        In May 2020, Plaintiffs filed suit in the Trial Court against Stanford and a host of
Presbyterian institutional defendants. As this case was disposed of as to the institutional
defendants at the motion to dismiss stage, we deem it appropriate to set out the allegations
of Plaintiffs’ complaint in some detail. Plaintiffs alleged, in part, as follows: that, in the
mid-1990s, Plaintiffs and their families were either members or regular attenders of
Woodland where Stanford was the lead pastor; that Stanford would invite Plaintiffs over
to his church-provided house called “the manse” to spend the night; that Stanford sexually
abused Plaintiffs on these visits; that Woodland allowed Stanford “unfettered access” to
minors; and that “the Church leaders knew that Stanford was inviting young boys to spend
the night at his house from the very start of this inappropriate conduct and even before any
overt acts of sexual abuse had occurred, and they did nothing to stop him from continuing
this practice.” Plaintiffs stated further:

       Woodland Presbyterian Church, including its Session, and other Defendants,
       Presbytery of the Mid-South, Synod of Living Waters, Presbyterian Church
       (U.S.A.), the Presbyterian Church (U.S.A.), Presbytery of the Central South,
       Inc., and Evangelical Presbyterian Church, failed to have policies in place
       that would prevent Pastor Stanford from being alone with minors on church-
       owned property, and Defendants failed to have training for its employees and
       staff to identify suspicious behavior and report it to prevent abuse from
       occurring. Finally, when these allegations came to light again in June of
       2019, Woodland Presbyterian Church, under the leadership of Defendants
       Presbytery of the Central South, Inc. and the Evangelical Presbyterian
       Church, failed to acknowledge the truthful allegations of abuse, failed to
       protect the identity of the young men who had the courage to assert the
       allegations, and otherwise failed to take the heinous allegations asserted by
       John Doe 1, John Doe 2, and John Doe 3 seriously.

        Additionally, Plaintiffs alleged that the Presbyterian Church and its subdivisions did
little or nothing to train employees and agents to look for abusers; that in the early 1990s,
the Presbyterian Church conducted a study on sexual abuse by clergymen which found the
Church at all levels lacking in policies and procedures to deal with sexual abuse by
clergymen; that Plaintiffs reported their abuse to a Woodland Sunday school teacher at the
time but they were simply made to confront Stanford, who denied the abuse; and that
Plaintiffs have experienced harm, pain, suffering, and anxiety that they otherwise would



                                             -3-
not have but for Woodland; its Session;6 The Presbytery of the Mid-South, Inc.; Synod of
Living Waters Presbyterian Church (U.S.A.), Inc.; Presbyterian Church (U.S.A.), A
Corporation; their employees and agents; and Stanford, himself.

       Plaintiffs alleged further that in June 2019, John Doe 3 contacted Pastor Matt Miller
at Woodland about the abuse Plaintiffs suffered; that John Doe 3 was told Miller believed
him because he had heard stories supporting Plaintiffs’ claims; that in August 2019, former
Woodland Pastor John Sowers told John Doe 1 that the situation surrounding Stanford had
been “fully investigated” at the time; however, that no one had been interviewed as part of
the investigation except Stanford and he was only asked about one isolated incident with
one victim; that when John Doe 1 contacted John Sowers in early 2020 seeking more
information, Sowers said he needed to “pray about it” and asked for the “gift of time”; and
that Plaintiffs thereafter never heard from Sowers again. With regard to their specific
allegations as to the institutional defendants’ breaches of duty, Plaintiffs asserted:

                 Defendants Woodland Presbyterian Church including its Session, the
          Presbytery of the Mid-South, Synod of Living Waters, Presbyterian Church
          (U.S.A.), their employees and agents, including James Stanford were in a
          fiduciary relationship with John Doe 1, John Doe 2, and John Doe 3. The
          Defendants were in a position of trust and confidence with John Doe 1, John
          Doe 2, and John Doe 3. John Doe 1, John Doe 2, and John Doe 3 looked to
          Woodland Presbyterian Church, including its Session, the Presbytery of the
          Mid-South, Synod of Living Waters, Presbyterian Church (U.S.A.), and their
          employees and agents, including Stanford, for guidance, education,
          instruction, and spiritual growth as a person. In addition, the Defendants
          knew or should have known that Stanford had misused his position and
          groomed John Doe 1, John Doe 2, and John Doe 3 for an inappropriate,
          physical and/or sexual relationship. Woodland Presbyterian Church,
          including its Session, the Presbytery of the Mid-South, Synod of Living
          Waters, Presbyterian Church (U.S.A.), and their employees and agents had a
          duty to John Doe 1, John Doe 2, and John Doe 3 and breached the duty to:
                 (a) Investigate, warn, and protect John Doe 1, John Doe 2, and John
                 Doe 3 from the potential for harm from Pastor James Stanford;
                 (b) Disclose its awareness of facts regarding Pastor James Stanford
                 that created a likely potential for harm;
                 (c) Properly screen and vet its prospective employees, employees,
                 agents and volunteers, including Pastor James Stanford before placing
                 them in a position where they could misuse their position to harm
                 others;

6
    “The Session” refers to Woodland’s local governing board.
                                                    -4-
              (d) Properly supervise its agents, employees and volunteers including
              Pastor Stanford to prevent harm to its minor members of the church
              and other minors such as John Doe 1, John Doe 2, and John Doe 3;
              (e) Properly train employees, agents, staff and volunteers to watch for
              potential risks of harm such as those posed by the conduct of James
              Stanford;
              (f) Implement policies for employees, agents, staff, and volunteers to
              address and report suspected abusers and potential risks of harm;
              (g) Provide adequate security on the premises to prevent unauthorized
              use of the church facilities;
              (h) Allow for the creation and maintenance of an environment that
              was free from abuse and behavior that encouraged and fostered abuse;
              (i) Conduct meaningful and thorough investigations when receiving
              warnings about those employees working with and who have access
              to youth;
              (j) Conduct meaningful and thorough investigations when receiving
              information about past abuse and ensure that they are conducted;
              (k) Provide a safe environment for minors such as John Doe 1, John
              Doe 2, and John Doe 3 where they would be free from abuse;
              (l) Protect John Doe 1, John Doe 2, and John Doe 3 from exposure to
              harmful individuals like James Stanford; and
              (m) Implement policies for supervising pastors, volunteers,
              employees and agents to prevent occurrences and harm such as what
              occurred with John Doe 1, John Doe 2, and John Doe 3.

        Plaintiffs asserted claims of negligence in hiring, supervision, retention and training;
negligence per se for failing to report suspicion of child abuse in contravention of Tenn.
Code Ann. § 37-1-403 and Tenn. Code Ann. § 37-1-605; negligent infliction of emotional
distress; and failure to investigate, as well as that Plaintiffs were entitled to punitive
damages. Plaintiffs asserted that “[t]he Defendants, Woodland Presbyterian Church,
including its Session, the Presbytery of the Mid-South, Presbytery of Sheppards and
Lapsley, Synod of Living Waters, and Presbyterian Church (U.S.A.), are liable for their
own negligence, as well as the negligence of all other Defendants by virtue of the doctrines
of agency, apparent agency, employer-employee relations, master servant, respondeat
superior, joint venture, contract, and/or vicarious liability.” In addition, Plaintiffs asserted
that defendants Presbytery of the Central South, Inc. and Evangelical Presbyterian Church
are liable as successors to The Presbytery of the Mid-South, Inc., Synod of Living Waters
Presbyterian Church (U.S.A.), Inc., and Presbyterian Church (U.S.A.), A Corporation, after
Woodland voted to leave the Presbyterian Church (U.S.A.) and join Presbytery of the
Central South, Inc. and Evangelical Presbyterian Church. Elsewhere in their complaint,
Plaintiffs stated that after they spoke with church officials in 2019, “Woodland
                                              -5-
Presbyterian Church and/or members of the Session and/or one of the other Defendants
revealed their identities as sexual abuse victims to the news media causing further anxiety,
pain, and suffering.”

        According to Plaintiffs, the statute of limitations was tolled because “[i]n the
summer of 2019, the Plaintiffs were told by former Woodland Presbyterian pastor John
Sowers that a ‘full investigation’ was done at the time the complaints were made in the
1990s”; yet, “[t]he Plaintiffs recently learned that the ‘full investigation’ was a complete
‘whitewash’”; that “[u]pon information and belief efforts were undertaken to conceal and
hide this illegal and heinous activity”; and that “Woodland Presbyterian Church, including
its Session, the Presbytery of the Mid-South, Synod of Living Waters, Presbyterian Church
(U.S.A.), and their agents and employees were aware of the risks of clergy abuse in the
Presbyterian Church in the early 1990s prior to their abuse but failed to implement policies
that would protect its own members, including them.”

       The institutional defendants filed motions to stay discovery so they could pursue
motions to dismiss. Stanford did not file either an answer or a motion to dismiss. In
October 2020, the Trial Court entered an order granting motions to dismiss filed by
Woodland, The Presbytery of the Mid-South, Inc. and Synod of Living Waters Presbyterian
Church (U.S.A.), Inc. The Trial Court held that Plaintiffs failed to state a cause of action
and that the applicable one-year statute of limitations had expired. At an October 2, 2020
hearing, the Trial Court stated, in part:

       [THE COURT:] … Okay. So, for the claims that are asserted here, there’s a
       -- in this Court’s view, a one-year statute of limitations applies to these
       claims. The three-year statute of limitations, as many of you have stated in
       your briefs, would not apply in this case. We do have minors at the time of
       the incident, but -- and they would have had at least a year from the time that
       they turned 18 to -- to pursue their claims.
               Now, I’m talking about the claims related to directly the incidents
       from the 1990s, okay? We’re going to leave 2019 out right now, okay?
               So there is a statute of limitations of one year that’s applied. These
       plaintiffs are now in their 30s, and The Court finds that the statute of
       limitations has run on their claims.
               They knew what happened then. In fact, they reported what happened
       then. They knew what investigation was or was not done then. So, once they
       turned 18, within a year they should have asserted those claims.




                                             -6-
        There’s nothing new that they learned anytime later about what
happened to them that would have tolled the statute of limitations. There
was nothing else for them to discover.
        Now, the -- it appears to The Court that they were aware of the
injuries, the identity of the person who’s responsible, the identity of the
employer of the perpetrator. In fact, these claims were actually reported to
the entity.
        Now, although the plaintiffs include, in their Complaint, allegations
concerning tolling of the statute under theories such as equitable estoppel and
fraudulent concealment, The Court finds these theories inapplicable.
        The plaintiffs do not allege that the defendants took any steps to
prevent the plaintiffs from discovering the injury or discovering the cause or
source of the injury. In fact, the Complaint clearly states that the plaintiffs
knew and reported their injury. They reported who injured them. They
reported the circumstances of the injury.
        So they’re -- in fact, on the face of the Complaint, it is apparent, it’s
clear that there was not any fraudulent concealment, and, therefore, that type
of tolling, including equitable estoppel, a tolling principle, would not apply
here.
        In fact, the plaintiffs actually knew the extent of the investigation back
in the 1990s. In The Court’s view, then the statute of limitations has expired
on that -- those claims.
        It was also within the plaintiffs’ capacity, and nothing was being
hidden from the plaintiffs, to discover the various relationships among the
various defendants. That was not a secret. It was available to anyone who
wanted to see it. It’s public record what the relationship was.
        So that would not be a basis for the plaintiffs to assert now that it did
not know who to sue or who to -- who may have been responsible or the
theory for that responsibility for the injuries that they are alleging.
        There’s no new information today that was not available to the
plaintiffs years ago, and neither defendant failed to disclose any information
that would allow the plaintiffs to -- to know who they were to sue back -- I
keep saying the ’90s, but, obviously, it would be after they turned 18, but
based on the claims of the events that happened in the 1990s.
        Now, there is a claim sort of -- in Paragraph 47, the plaintiffs allege
that -- in 2019, that Woodland Presbyterian and one of the other defendants
revealed their identities as sexual abuse victims to the news media further
causing anxiety, pain, suffering, et cetera.




                                       -7-
               But the plaintiffs have not asserted, have not alleged, have not pled
       any facts to support a claim for libel, slander, defamation or any kind of cause
       of action like that. So the Complaint fails to state a claim for libel, slander,
       defamation because of the release of names to the media.
               So, even construing the Complaint in the light most favorable to the
       plaintiff, the plaintiffs have failed to state a claim upon which relief could be
       granted.
               I understand a theory that the plaintiffs were asserting that in 2019,
       having spoken to someone else about this, that they were reminded of it or it
       caused them pain to think about it, but if -- if that was allowable under the
       law, then the statute of limitations would have no meaning whatsoever
       because if victims like these -- and what happened to them is horrible. There
       is no doubt about that. It happens all too often.
               And one reason I wanted to take this and look at the Complaint, that’s
       all I can look at, as thoroughly as I possibly could, because if there were any
       way I could find that there was something stated within all of these
       allegations that, you know, there might be some relief for these -- for these
       plaintiffs, but I found none.
               So if every time someone thought about or talked to someone about
       something that happened to them that was terrible that that was the beginning
       of the running of a new statute of limitations, no claims would ever rest. No
       claims. No defendants would ever be free of the possibility of being sued.
               So, all in all, The Court is granting the motions to dismiss for each of
       these defendants and, for the Defendant Presbytery of Sheppards and
       Lapsley, also on the basis of the lack of personal jurisdiction.

       In December 2020, the Trial Court granted Presbyterian Church (U.S.A.), A
Corporation’s motion to dismiss. The Trial Court held that Plaintiffs failed to show that
the court had either specific or general jurisdiction over Presbyterian Church (U.S.A.), A
Corporation. The Trial Court stated further that Plaintiffs’ claims were subject to the one-
year statute of limitations found at Tenn. Code Ann. § 28-3-104. In January 2021, the Trial
Court granted motions to dismiss filed by Evangelical Presbyterian Church and Presbytery
of the Central South, Inc. The Trial Court attached to its order of dismissal a transcript of
its December 11, 2020 ruling, which stated in part:

       [THE COURT:] … So there are no allegations that the Court can find that
       would establish general or specific jurisdiction for Evangelical Presbyterian
       Church.
              Paragraph 8 says that -- I’ll just call it EPC is a Michigan corporation
       and that its principal place of business is Florida.

                                              -8-
        No. 12 says that Evangelical Presbyterian Church failed to
acknowledge truthfulness of allegations, failed to protect identity, failed to
take allegations seriously, and the other allegations in that paragraph do not
apply or could not apply to Evangelical Presbyterian Church because they
were allegations that assert failures prior to 2011, which is the time that
Woodland Presbyterian became part of Evangelical Presbyterian Church. So
so far there’s nothing that suggests the specific jurisdiction that’s related to
this particular case.
        No. 14 says the causes of action arise as a result of negligence of
defendants. So that’s all of the defendants, I suppose, including Evangelical
Presbyterian Church; but that’s not a factual allegation, that’s a legal
conclusion.
        No. 17, plaintiffs allege Woodland is part of Evangelical Presbyterian
Church. And interestingly in that paragraph they also allege that Woodland
was in exclusive control -- now, I’m to accept all of this as true -- exclusive
control of its facilities and employees and agents. So therefore, Evangelical
Presbyterian Church nor the Presbytery of Central South had control of the
employees and agents.
        Remember I’m to accept all of these as true. Now, I’m to construe
them in the light most favorable to the plaintiff, but I’m to accept them as
true.
        Then 18, Woodland joined EPC and Presbytery of Central South in
2011. That tells us what Woodland does. It doesn’t tell us anything about
what the other defendants did.
        47, that Woodland Presbyterian and its Session revealed the identities
to two media -- to the news media, causing anxiety and pain. It didn’t say
that EPS [sic] did that.
        In other words, as I go through the complaint, I find nothing that
supports general or specific jurisdiction for that. So I find I do not have
jurisdiction for those entities.
        Now, in terms of that there’s no purposeful activity by Evangelical
Presbyterian Church, so there’s insufficient context for the Court to hale
them into Tennessee for these.
        So the next question was whether the Court should reconsider its
determination that the complaint should be dismissed considering the
allegations related to the disclosure of the identities of these plaintiffs to the
news media. And I have exhausted my research skills, and I absolutely can
find nothing where Tennessee recognizes a cause of action for disclosing. It
may be terrible that they did that, but Tennessee simply does not recognize a
cause of action for disclosing the names of sexual abuse victims.

                                       -9-
       Plaintiffs filed a motion pursuant to Tenn. R. Civ. P. 60.02 arguing that the Trial
Court misinterpreted their claim for negligent infliction of emotional distress as being one
for defamation. The Trial Court denied this motion.

       In December 2020, Plaintiffs filed a motion for default judgment against Stanford.
For their part, certain of the institutional defendants filed motions pursuant to Tenn. R. Civ.
P. 54.02 seeking to certify as final the orders dismissing them. In January 2021, a hearing
was held on Plaintiffs’ motion for default judgment against Stanford, at which time
Stanford told the Trial Court he was “ready for the judgment.” However, the institutional
defendants objected to entry of default judgment against Stanford. The Trial Court
postponed ruling for a week. At the subsequent hearing, the Trial Court ruled that it would
hold Plaintiffs’ motion for default judgment as well as the request to set writ of inquiry in
abeyance while Plaintiffs appealed the dismissal of the institutional defendants.

       Plaintiffs then filed a motion pursuant to Tenn. R. Civ. P. 27.02 to depose Stanford
while the rest of the case was appealed.7 Plaintiffs cited Stanford’s age and health. In
March 2021, the Trial Court denied Plaintiffs’ motion. In its oral ruling, of which a
transcript was attached to its order, the Trial Court explained:

                  Let me say at the start that when the Court ruled to stay discovery, the
          whole idea of staying discovery, this is what I thought of as -- as the issue
          came before me, is particularly with Statute of Limitations and personal
          jurisdiction, that if, in fact, the Court found that those were valid, then taking
          discovery is really a waste of time, money, energy, et cetera, and that it
          should be stayed until the Court ruled on those motions, with the thought
          being that if the Court found that those were not valid defenses, then you
          could go forward right away with the discovery and actually only if that part
          of the case. Otherwise there is no point in staying at all, right, I mean, if you
          can go forward.

7
    Tenn. R. Civ. P. 27.02 provides:

         If an appeal has been taken from a judgment or before the taking of an appeal of the time therefor
has not expired, the court in which the judgment was rendered may allow the taking of the depositions of
witnesses to perpetuate their testimony for use in the event of further proceedings in the trial court. In such
case the party who desires to perpetuate the testimony may make a motion in the trial court for leave to take
depositions, upon the same notice and service thereof as if the action was pending in that court. The motion
shall show (1) the names and addresses of persons to be examined and the substance of the testimony which
the party expects to elicit from each; (2) the reasons for perpetuating their testimony. If the court finds that
the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order
allowing the depositions to be taken and may make orders of the character provided for by Rules 34 and
35, and thereupon the depositions may be taken and used in the same manner and under the same conditions
as are prescribed in these rules for depositions taken in actions pending in the trial court.
                                                     -10-
              Consider that Mr. Stanford was not in the case. I doubt seriously there
      would be a question about going forward with the -- any discovery of Mr.
      Stanford or anyone else, if he were not a defendant in the case but simply
      was someone you wanted to depose.
              It appears to me that the only -- the only reason to depose Mr. Stanford
      now seeing as he has admitted liability, even though that’s not properly
      before the Court, there is nothing from him that does that -- or, responsibility.
      I should put it that way. The only reason would be, one, for damages, you
      know, any information about Mr. Stanford’s ability to pay damages and to
      see what Mr. Stanford might be able to say about the other defendants, which
      would be counter to the Court’s having granted the stay in the first place.
              I understand 27.02. I think that it is appropriate in this case to not
      allow this deposition to go forward. I agree with the defendants that -- and
      the first thing I thought about when I saw Mr. Stanford’s age was that he’s
      lucky, like I am, that I just finished my second dose, that he is eligible; and
      so he may be more protected than anyone else on this call besides me because
      of his age.
              So the COVID is not an issue. I thought also about the original filing
      for the deposition where there was reference to another condition, but there
      was nothing in the record to support that Mr. Stanford would be suffering
      from that condition.
              So I’m denying the motion to go forward with the depositions for Mr.
      Stanford as I see it really does pose a difficult situation, not for necessarily -
      - well, I should say not only for the defendants, but for the Court as to how
      to distinguish defendants who were dismissed on personal jurisdiction, which
      places them -- there are handcuffs on them as to what they can do.
              But if they weren’t there, certainly that would be extreme prejudice to
      them; and I -- it appears to me that the whole purpose for having granted the
      stay was to avoid -- avoid defendants who -- against whom there really were
      no claims because of either Statute of Limitations or personal jurisdiction,
      avoid their having to prepare for and engage in activities for a deposition of
      any party, particularly in light of the fact that they have not even had any
      interaction with the plaintiffs in this case.
              So I’m denying the motion….

        The Trial Court also declined Plaintiffs’ request to question Stanford about his
health at the hearing. In March 2021, the Trial Court entered an order certifying as final
its orders dismissing the institutional defendants. The order was defective because the
certificate of service was incomplete. The order was re-issued in April 2021 with a
completed certificate of service.

                                            -11-
        In March 2021, Plaintiffs filed a motion to temporarily lift the stay of discovery in
order to file discovery responses they had received from Stanford. The Trial Court denied
this motion in an April 2021 order, stating that it no longer had subject matter jurisdiction
because Plaintiffs appealed the dismissal of the institutional defendants. In its oral ruling,
of which a transcript was attached to its order, the Trial Court stated in part: “So in this
Court’s view even though we have a number of defendants and all defendants except Mr.
Stanford the Court has ruled on a motion to dismiss or to dispose of those claims, the Court
is not inclined here to rule on any other issue until after the case is finished on appeal.”
Plaintiffs sought an extraordinary appeal under Tenn. R. App. P. 10 regarding having been
denied a Tenn. R. Civ. P. 27.02 deposition of Stanford, which this Court denied. Plaintiffs
timely appealed to this Court as of right.

                                         Discussion

        Plaintiffs raise seven issues on appeal. Discerning that certain of these issues
overlap, we restate, consolidate, and re-order Plaintiffs’ issues as follows: 1) whether the
Trial Court erred in dismissing Plaintiffs’ claims against Presbyterian Church U.S.A., A
Corporation and Evangelical Presbyterian Church for lack of personal jurisdiction; 2)
whether the Trial Court erred in dismissing Plaintiffs’ claims against Woodland; The
Presbytery of the Mid-South, Inc; Synod of Living Waters Presbyterian Church (U.S.A.),
Inc; and Presbyterian Church (U.S.A.), A Corporation, on grounds that the statute of
limitations expired and that no tolling provisions applied to prevent the running of the
statute of limitations; 3) whether the Trial Court erred in dismissing Plaintiffs’ negligent
infliction of emotional distress claim from 2019 against Woodland; Presbytery of the
Central South, Inc. and Evangelical Presbyterian Church; and 4) whether the Trial Court
abused its discretion, both in denying Plaintiffs discovery and in declining to enter default
judgment against Stanford.

       We first address whether the Trial Court erred in dismissing Plaintiffs’ claims
against Presbyterian Church (U.S.A.), A Corporation and Evangelical Presbyterian Church
for lack of personal jurisdiction. Regarding our standard of review for motions to dismiss
based upon a lack of personal jurisdiction, the Tennessee Supreme Court has explained:

              A defendant may challenge the existence of personal jurisdiction by
       filing a motion to dismiss the complaint under Rule 12.02(2) of the
       Tennessee Rules of Civil Procedure. The defendant may choose to support
       the motion with affidavits or other evidentiary materials. If a defendant does
       so, the plaintiff must respond with its own affidavits or other evidentiary
       materials. First Cmty. Bank, N.A. v. First Tenn. Bank, N.A., 489 S.W.3d 369,
       382 (Tenn. 2015); Gordon [v. Greenview Hosp., Inc.], 300 S.W.3d [635] at
       644 [(Tenn. 2009)]. However, a Rule 12.02(2) motion is not converted to
                                            -12-
      one for summary judgment when the parties submit matters outside the
      pleadings. State v. NV Sumatra Tobacco Trading Co., 403 S.W.3d 726, 739
      (Tenn. 2013); Gordon, 300 S.W.3d at 644.

             The plaintiff bears the burden—albeit not a heavy one—of
      establishing that the trial court may properly exercise personal jurisdiction
      over a defendant. First Cmty. Bank, 489 S.W.3d at 382; Gordon, 300 S.W.3d
      at 643. When a defendant supports its Rule 12.02(2) motion with affidavits
      or other evidentiary materials, the burden is on the plaintiff to make a prima
      facie showing of personal jurisdiction over the defendant through its
      complaint and affidavits or other evidentiary materials. To make a prima
      facie showing of personal jurisdiction under Tennessee law, the factual
      allegations in the plaintiff’s complaint, affidavits, and other evidentiary
      materials must establish sufficient contacts between the defendant and
      Tennessee with reasonable particularity. First Cmty. Bank, 489 S.W.3d at
      383.

              In evaluating whether the plaintiff has made a prima facie showing,
      the trial court must accept as true the allegations in the plaintiff’s complaint
      and supporting papers and must resolve all factual disputes in the plaintiff’s
      favor. Sumatra, 403 S.W.3d at 739. However, the court is not obligated to
      accept as true allegations that are controverted by more reliable evidence and
      plainly lack credibility, conclusory allegations, or farfetched inferences.
      First Cmty. Bank, 489 S.W.3d at 382. Nevertheless, the court should proceed
      carefully and cautiously to avoid improperly depriving the plaintiff of its
      right to have its claim adjudicated on the merits. Gordon, 300 S.W.3d at 644.

              A trial court’s decision regarding the validity of personal jurisdiction
      over a defendant presents a question of law. We therefore conduct a de novo
      review of the trial court’s decision with no presumption of correctness. First
      Cmty. Bank, 489 S.W.3d at 382; Gordon, 300 S.W.3d at 645. In other words,
      in this appeal, we conduct the same evaluation of [the] complaint and the
      parties’ affidavits and supporting papers relating to [the] Rule 12.02(2)
      motion as the trial court.

Crouch Ry. Consulting, LLC v. LS Energy Fabrication, LLC, 610 S.W.3d 460, 470-71
(Tenn. 2020). Elaborating upon the legal basis for Tennessee courts’ exercise of personal
jurisdiction, and the jurisprudence undergirding same, the Crouch Court discussed as
follows:



                                           -13-
                The authority of a Tennessee court to exercise personal jurisdiction
        over a nonresident defendant is first defined by statute. See generally
        Sumatra, 403 S.W.3d at 740-41 (discussing the history of Tennessee’s long-
        arm statutes); Gordon, 300 S.W.3d at 645-46 (same). Tennessee law
        provides, in part, that a nonresident is subject to the jurisdiction of a
        Tennessee court not only as to any action or claim for relief that arose from
        “[e]ntering into a contract for services to be rendered ... in this state,” but also
        on “[a]ny basis not inconsistent with the constitution of this state or of the
        United States.” Tenn. Code Ann. § 20-2-214(a)(5), (6) (2009); see also
        Tenn. Code Ann. § 20-2-225(2) (2009). We have recognized that
        Tennessee’s long-arm statutes expand the jurisdictional reach of Tennessee
        courts “as far as constitutionally permissible.”8 First Cmty. Bank, 489
        S.W.3d at 384 (quoting Sumatra, 403 S.W.3d at 740). The constitutional
        limits of that jurisdiction are “set by the Due Process Clause of the Fourteenth
        Amendment to the United States Constitution.” Sumatra, 403 S.W.3d at 741.
        As we analyze those limits, we observe that although the decisions of the
        federal circuit and district courts—and even those of our sister states—can
        be instructive as we interpret the application of the Fourteenth Amendment
        in the context of this case, we are bound only by the decisions of the United
        States Supreme Court. See Hughes v. Tenn. Bd. of Prob. & Parole, 514
        S.W.3d 707, 713 n.8 (Tenn. 2017); State v. Carruthers, 35 S.W.3d 516, 561
        n.45 (Tenn. 2000).

                The principle that the Due Process Clause of the Fourteenth
        Amendment limits the authority of state courts to enter binding judgments
        against nonresident defendants dates back to the nineteenth century. McGee
        v. Int’l Life Ins. Co., 355 U.S. 220, 222, 78 S.Ct. 199, 2 L.Ed.2d 223 (1957)
        (identifying due process limits announced in Pennoyer v. Neff, 95 U.S. 714,
        24 L.Ed. 565 (1877)). The United States Supreme Court first articulated the
        modern approach for analyzing due process limitations on personal
        jurisdiction in the transformative case of International Shoe Co. v.
        Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1945). The Court
        eschewed the historical view that a defendant’s presence within the territorial
        jurisdiction of a court is a prerequisite to the court’s authority to render a
        valid judgment. Id. at 316, 66 S.Ct. 154 (citing Pennoyer, 95 U.S. at 733).
        In its place, the Court crafted a new view:


8
  Because Tennessee’s long-arm statutes reach as far as constitutionally permissible, the question of how
the allegations in the plaintiff’s complaint fit within the long-arm statutes is effectively subsumed in the
question of whether it is constitutionally permissible for a Tennessee court to exercise jurisdiction over the
nonresident defendant.
                                                    -14-
                 [D]ue process requires only that in order to subject a defendant
                 to a judgment in personam, if he be not present within the
                 territory of the forum, he have certain minimum contacts with
                 it such that the maintenance of the suit does not offend
                 “traditional notions of fair play and substantial justice.”

        Id. (quoting Milliken v. Meyer, 311 U.S. 457, 463, 61 S.Ct. 339, 85 L.Ed. 278
        (1940)). International Shoe’s “minimum contacts” paradigm has been the
        touchstone of personal jurisdiction for seventy-five years.

               From the very beginning, the Court stated that the analysis “cannot be
        simply mechanical or quantitative.” Id. at 319, 66 S.Ct. 154. Instead,
        “[w]hether due process is satisfied must depend rather upon the quality and
        nature” of the defendant’s activities. Id. Thus, in the wake of International
        Shoe, the relationship among the defendant, the forum, and the litigation
        became the central concern of the inquiry into personal jurisdiction. Daimler
        AG v. Bauman, 571 U.S. 117, 126, 134 S.Ct. 746, 187 L.Ed.2d 624 (2014).9

Crouch, 610 S.W.3d at 471-72 (footnotes in original but renumbered). The Tennessee
Supreme Court elucidated further:

               Determining whether a forum state may exercise specific personal
        jurisdiction over a nonresident defendant is a two-step analysis which
        requires a court to analyze first whether the defendant’s activities in the state
        that gave rise to the cause of action constitute sufficient minimum contacts
        with the forum state to support specific jurisdiction and, if so, whether the
        exercise of jurisdiction over the nonresident defendant is fair.

Crouch, 610 S.W.3d at 473 (quoting First Cmty. Bank, N.A. v. First Tenn. Bank, N.A., 489
S.W.3d 369, 388 (Tenn. 2015)).

      Presbyterian Church (U.S.A.), A Corporation, under which Woodland previously
was affiliated, is a corporate entity headquartered in Kentucky and incorporated in

9
  International Shoe also “presaged the development of two categories of personal jurisdiction,” now
commonly known as general jurisdiction and specific jurisdiction. Daimler, 571 U.S. at 126, 134 S.Ct.
746. When a defendant’s affiliations with a forum state are so continuous and systematic as to render it
essentially at home there, a court may exercise jurisdiction as to any claim against that defendant, even if
the incidents underlying the claim occurred in a different state. This category is referred to as general
jurisdiction. In contrast, for a court to exercise specific jurisdiction, the suit must arise out of or relate to
the defendant’s contacts with the forum state. Bristol-Myers Squibb, 137 S.Ct. [1773] at 1780 [(2017)];
Daimler, 571 U.S. at 127, 134 S.Ct. 746….
                                                      -15-
Pennsylvania. Evangelical Presbyterian Church, under which Woodland is currently
affiliated, is incorporated in the state of Michigan and has its principal place of business in
Florida. Plaintiffs assert that these entities are subject to both general and specific
jurisdiction in the state of Tennessee. Presbyterian Church (U.S.A.), A Corporation argues
that Plaintiffs waived their argument concerning general jurisdiction by failing to raise it
below. In Plaintiffs’ response below to Presbyterian Church (U.S.A.), A Corporation’s
motion to dismiss, Plaintiffs stated in part: “There are two kinds of jurisdiction: general
and specific. The Plaintiffs contend at a minimum specific jurisdiction exists over the
Presbyterian Church.” While Plaintiffs focused mainly on specific jurisdiction below, we
do not believe they abandoned or waived any arguments concerning general jurisdiction
on appeal. Indeed, Plaintiffs’ arguments are very similar as to either basis for personal
jurisdiction. We decline to find waiver, and instead consider Plaintiffs’ personal
jurisdiction issue as a whole.

        Neither Presbyterian Church (U.S.A.), A Corporation nor Evangelical Presbyterian
Church filed any affidavits or other evidentiary materials outside the pleadings in support
of their motions to dismiss contending that the Trial Court lacked personal jurisdiction over
them. We are, once again, constrained to rely upon the allegations contained in Plaintiffs’
complaint. Plaintiffs alleged that that the institutional defendants acted as agents for one
another, and that these bodies are vicariously liable for the religious entities under their
care and control. These allegations are a combination of both factual allegations and legal
conclusions based on those factual allegations. In their brief, Plaintiffs assert: “The
Presbyterian Church which operates in multiple states if not every state should anticipate
being brought into court in another jurisdiction other than Kentucky or Pennsylvania.
Notions of fair play and substantial justice are not offended by finding specific jurisdiction
in this case…. [s]imilarly, the EPC operates in multiple states if not every state, and clearly
should anticipate being brought into court in a jurisdiction other than Michigan or Florida.”
In response, Presbyterian Church (U.S.A.), A Corporation and Evangelical Presbyterian
Church both argue that Plaintiffs failed to point to any specific actions they undertook in
the state of Tennessee to make them subject to personal jurisdiction here. Without
furnishing any additional evidence to the Trial Court by affidavits or other evidentiary
material, those two defendants further discount Plaintiffs’ characterization of the church
structure as being unsupported.

       In Gordon v. Greenview Hosp., Inc., 300 S.W.3d 635 (Tenn. 2009), our Supreme
Court articulated the presumption of corporate separateness. In Gordon, a Kentucky
corporation and other Tennessee parties were named defendants in a healthcare liability
action filed in the Circuit Court for Davidson County. Id. at 641. The trial court granted
the Kentucky corporation’s motion for summary judgment based on lack of personal



                                             -16-
jurisdiction. Id.10 The Supreme Court determined on appeal that “(1) the Kentucky
corporation’s corporate filings in Kentucky listing the Tennessee address of the legal
department of its parent corporation as its current principal office, (2) the fact that many of
the corporation’s officers and directors maintain offices in Tennessee, and (3) the fact that
the Kentucky corporation is a subsidiary and remote subsidiary of two corporations whose
primary places of business are in Tennessee are insufficient, individually and collectively,
to provide a basis for exercising general personal jurisdiction over the Kentucky
corporation.” Id. In declining to find general personal jurisdiction, our Supreme Court
stated:

              A parent corporation’s general involvement with the subsidiary
       corporation’s performance, finance and budget decisions, and general
       policies and procedures does not provide a basis for attributing one
       corporation’s contacts with the forum to the other for the purposes of
       personal jurisdiction. Neither does the fact that the subsidiary is wholly
       owned by the parent corporation or the fact that the corporations have the
       same directors and officers suffice to show that the two are alter egos.

              However, the actions of a parent corporation may be attributable to a
       subsidiary corporation (1) when one corporation is acting as an agent for the
       other or (2) when the two corporations are essentially alter egos of each other.
       An alter ego or agency relationship is typified by the parent corporation’s
       control of the subsidiary corporation’s internal affairs or daily operations.
       The courts have declined to disregard the presumption of corporate
       separateness in the absence of evidence of the parent corporation’s
       domination of the day-to-day business decisions of the subsidiary
       corporation.

Gordon, 300 S.W.3d at 651-652 (citations and footnotes omitted). In Hilani v. Greek
Orthodox Archdiocese of America, 863 F.Supp.2d 711 (W.D. Tenn. 2012), the United
States District Court for the Western District of Tennessee, applying Gordon, stated as
follows in deciding that the plaintiff therein failed to establish general personal jurisdiction
over the defendant:

              Applying these principles of Tennessee law to the facts presented in
       this case, the Court holds that Plaintiff has not carried his burden to show
       that Annunciation Church or any of the parish churches located in Tennessee
       is simply the alter ego of the Archdiocese. Plaintiff has not proven that
10
   On appeal to this Court, we noted that “the issue should have been decided on a motion to dismiss for
lack of jurisdiction rather than a motion for summary judgment.” Gordon, 300 S.W.3d at 642 (citation
omitted).
                                                 -17-
       Annunciation Church is a sham or dummy corporation or that the local
       church and the Archdiocese are identical and indistinguishable. Rather,
       Plaintiff relies heavily on the fact that the Archdiocese promulgates
       regulations and other rules for all local parishes and has the authority to
       intervene in the affairs of the local churches. Plaintiff then has attempted to
       show that Annunciation Church is merely an instrumentality, agent, conduit,
       or adjunct of the Archdiocese. The Court holds that Defendant’s
       ecclesiastical regulations do not establish that Defendant has complete
       control over the day-to-day affairs or operations of Annunciation Church or
       any other of its “subsidiaries.” There is no evidence that Defendant approves
       every decision much less directs every action of the local parish church from
       its headquarters in New York. At most, the regulations prove that
       Annunciation Church and other parish churches are member institutions
       within a larger religious body. As such, Annunciation Church and other
       parish churches have agreed to be bound by the standards and discipline of
       the Archdiocese. This association includes providing regular monetary
       support to Defendant. The Court finds this evidence entirely consistent with
       the ecclesiastical structure of many religious institutions, which by their very
       nature have elements of a “top-down” organization, insist on uniformity
       among member institutions, and provide funds for the support of the
       governing body. Viewing the evidence in the light most favorable to
       Plaintiff, Defendant does not exert such control over the daily internal affairs
       of parish churches that the entities can be said to be alter egos. Therefore,
       the Court concludes that Plaintiff has not overcome the presumption of
       corporate separateness, and so the Court does not have general personal
       jurisdiction over Defendant.

Hilani, 863 F.Supp.2d at 721-22 (footnote omitted).

        While the foregoing cases analyze general personal jurisdiction, we find the analysis
conclusive as to both types of personal jurisdiction for purposes of the present case.
Plaintiffs simply did not allege that Presbyterian Church (U.S.A.), A Corporation or
Evangelical Presbyterian Church did anything in the state of Tennessee so as to make it
fair and just for a Tennessee court to exercise personal jurisdiction over them. The
presumption of corporate separateness is recognized in Tennessee, and there is no dispute
that these are distinct corporate entities. For purposes of establishing personal jurisdiction,
Plaintiffs have merely alleged an “ecclesiastical structure” similar to “many religious
institutions.” Hilani, 863 F.Supp.2d at 721-22. That is insufficient to assert personal
jurisdiction over out-of-state defendants. Plaintiffs alleged nothing in the way of
continuous, systematic, and substantial conduct by these defendants in the state of
Tennessee. Plaintiffs alleged that Presbyterian Church (U.S.A.), A Corporation
                                             -18-
commissioned a study on sexual abuse in the church in the 1990s, but they did not make
any Tennessee-specific allegations. None of these alleged facts suggest anything like the
minimum, sufficient contacts necessary to establish personal jurisdiction. Based upon the
allegations contained in Plaintiffs’ complaint, Presbyterian Church (U.S.A.), A
Corporation and the Evangelical Presbyterian Church lack sufficient minimum contacts
with Tennessee such that the Trial Court’s exercise of personal jurisdiction over these non-
resident defendants would be unfair. We affirm the Trial Court’s dismissal of Presbyterian
Church (U.S.A.), A Corporation and the Evangelical Presbyterian Church on personal
jurisdiction grounds.

       We next address whether the Trial Court erred in dismissing Plaintiffs’ claims
against Woodland; The Presbytery of the Mid-South, Inc; Synod of Living Waters
Presbyterian Church (U.S.A.), Inc.; and Presbyterian Church (U.S.A.), A Corporation, on
grounds that the statute of limitations expired and that no tolling provisions applied to
prevent the running of the statute of limitations. We already have affirmed the dismissal
of Presbyterian Church (U.S.A.), A Corporation on grounds of lack of personal jurisdiction.
Plaintiffs allege that they were first put on notice of their claims against these other
defendants within the year before they filed their complaint, and therefore their claims are
timely under Tenn. Code Ann. § 28-3-104 with its one-year statute of limitations for
personal injury. The claims at issue were dismissed pursuant to Tenn. R. Civ. P. 12.02(6).
Regarding our standard of review for motions to dismiss pursuant to Tenn. R. Civ. P.
12.02(6), the Tennessee Supreme Court has instructed:

              A motion to dismiss a complaint for failure to state a claim for which
       relief may be granted tests the legal sufficiency of the plaintiff’s complaint.
       Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 894 (Tenn. 2011); cf. Givens
       v. Mullikin ex rel. Estate of McElwaney, 75 S.W.3d 383, 406 (Tenn. 2002).
       The motion requires the court to review the complaint alone. Highwoods
       Props., Inc. v. City of Memphis, 297 S.W.3d 695, 700 (Tenn. 2009).
       Dismissal under Tenn. R. Civ. P. 12.02(6) is warranted only when the alleged
       facts will not entitle the plaintiff to relief, Webb v. Nashville Area Habitat
       for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011), or when the
       complaint is totally lacking in clarity and specificity, Dobbs v. Guenther, 846
       S.W.2d 270, 273 (Tenn. Ct. App. 1992) (citing Smith v. Lincoln Brass Works,
       Inc., 712 S.W.2d 470, 471 (Tenn. 1986)).

              A Tenn. R. Civ. P. 12.02(6) motion admits the truth of all the relevant
       and material factual allegations in the complaint but asserts that no cause of
       action arises from these facts. Brown v. Tennessee Title Loans, Inc., 328
       S.W.3d 850, 854 (Tenn. 2010); Highwoods Props., Inc. v. City of Memphis,
       297 S.W.3d at 700. Accordingly, in reviewing a trial court’s dismissal of a
                                            -19-
       complaint under Tenn. R. Civ. P. 12.02(6), we must construe the complaint
       liberally in favor of the plaintiff by taking all factual allegations in the
       complaint as true, Lind v. Beaman Dodge, Inc., 356 S.W.3d at 894; Webb v.
       Nashville Area Habitat for Humanity, Inc., 346 S.W.3d at 426; Robert Banks,
       Jr. & June F. Entman, Tennessee Civil Procedure § 5-6(g), at 5-111 (3d ed.
       2009). We review the trial court’s legal conclusions regarding the adequacy
       of the complaint de novo without a presumption of correctness. Lind v.
       Beaman Dodge, Inc., 356 S.W.3d at 895; Highwoods Props., Inc. v. City of
       Memphis, 297 S.W.3d at 700.

SNPCO, Inc. v. City of Jefferson City, 363 S.W.3d 467, 472 (Tenn. 2012).

       On this issue, Plaintiffs cite among other cases our Supreme Court’s Opinion in
Redwing v. Catholic Bishop for the Diocese of Memphis, 363 S.W.3d 436 (Tenn. 2012).
The plaintiff in Redwing, Mr. Redwing, sued the Roman Catholic Diocese of Memphis
alleging sexual abuse by a priest some thirty years before. Id. at 442. Mr. Redwing’s
allegations included:

              Mr. Redwing alleged that the Diocese breached its fiduciary duties
       and acted negligently with regard to the hiring, retention, and supervision of
       Fr. Guthrie. Mr. Redwing also alleged that the Diocese was aware or should
       have been aware that Fr. Guthrie was “a dangerous sexual predator with a
       depraved sexual interest in young boys” and that the Diocese misled him and
       his family regarding its “knowledge of Father Guthrie’s history and
       propensity for committing sexual abuse upon minors.” According to Mr.
       Redwing’s complaint, “[a]fter finding out about Father Guthrie’s abuse of
       minors, the Diocese actively took steps to protect Father Guthrie, conceal the
       Diocese’s own wrongdoing in supervising Father Guthrie, and prevent
       Norman Redwing and other victims of Father Guthrie from filing civil
       lawsuits.”

Id. at 442-43. The Diocese filed a motion to dismiss asserting, as relevant for purposes of
the appeal at bar, the statute of limitations as a defense. Id. at 443. The trial court ruled
against the Diocese on its statute of limitations defense. Id. The Diocese filed an
application for an extraordinary appeal to the Court of Appeals, which was granted. Id. at
443-44. The Court of Appeals panel was split on the issue of whether Mr. Redwing’s claim
was time-barred:

       The majority of the panel concluded that Mr. Redwing was on inquiry notice
       when he reached the age of majority because he knew he had been abused,
       he knew who his abuser was, and he knew that his abuser was employed by
                                            -20-
      the Diocese. Redwing v. Catholic Bishop for Diocese of Memphis, No.
      [W2009-00986-COA-R10-CV,] 2010 WL 2106222, at *7 [(Tenn. Ct. App.
      May 27, 2010)]. The majority decided that Mr. Redwing’s “conclusory
      allegation that he exercised reasonable care and diligence is not sufficient to
      prevent dismissal of the complaint as time-barred [because] the rest of the
      complaint belies the allegation.” Redwing v. Catholic Bishop for Diocese of
      Memphis, 2010 WL 2106222, at *7. In the majority’s view, if Mr. Redwing
      had filed suit when he reached eighteen years of age, “discovery in that case
      would have ‘provided a mechanism for [him] to learn that the Diocese had
      been negligent.’” Redwing v. Catholic Bishop for Diocese of Memphis, 2010
      WL 2106222, at *7 (quoting Doe v. Catholic Bishop for Diocese of Memphis,
      306 S.W.3d 712, 730 (Tenn. Ct. App. 2008)).

              In her dissenting opinion, Judge Kirby concluded that the majority’s
      dismissal of Mr. Redwing’s claims was premature in the context of an appeal
      of a motion to dismiss. Redwing v. Catholic Bishop for Diocese of Memphis,
      2010 WL 2106222, at *10. Judge Kirby noted that Mr. Redwing had alleged
      in his complaint that the Diocese had undertaken to conceal its wrongdoing
      and that the Diocese had misled Mr. Redwing. Redwing v. Catholic Bishop
      for Diocese of Memphis, 2010 WL 2106222, at *8. Judge Kirby also
      concluded that Mr. Redwing was not on inquiry notice with regard to the
      Diocese’s wrongdoing and that even if Mr. Redwing had promptly filed a
      lawsuit that he likely would not have discovered the Diocese’s involvement.
      Redwing v. Catholic Bishop for Diocese of Memphis, 2010 WL 2106222, at
      *9.

Redwing, 363 S.W.3d at 444. Mr. Redwing filed a Tenn. R. App. P. 11 application for
permission to appeal to the Tennessee Supreme Court, which was granted. Id. In its
Opinion, the Tennessee Supreme Court articulated the doctrines of equitable estoppel and
fraudulent concealment—doctrines allowing a plaintiff in certain circumstances to
overcome the expiration of the statute of limitations otherwise— as follows:

              The doctrine of equitable estoppel applies only when the defendant
      engages in misconduct. B & B Enters. of Wilson Cnty., LLC v. City of
      Lebanon, 318 S.W.3d [839] at 849 [(Tenn. 2010)] (quoting Norton v.
      Everhart, 895 S.W.2d [317] at 321 [(Tenn. 1995)]. Examples of
      circumstances which have prompted the courts to invoke the doctrine of
      equitable estoppel to prevent a defendant from asserting a statute of
      limitations defense include: (1) when a defendant promises not to assert a
      statute of limitations defense, (2) when a defendant promises to pay or
      otherwise satisfy the plaintiff’s claim without requiring the plaintiff to file
                                           -21-
suit, and (3) when a defendant promises to settle a claim without litigation
following the conclusion of another proceeding between the defendant and a
third party.

        In the context of defenses predicated on a statute of limitations, the
doctrine of equitable estoppel always involves allegations that the defendant
misled the plaintiff. Fahrner v. SW Mfg., Inc., 48 S.W.3d [141] at 146
[(Tenn. 2001)]. The focus of an equitable estoppel inquiry “is on the
defendant’s conduct and the reasonableness of the plaintiff’s reliance on that
conduct.” Hardcastle v. Harris, 170 S.W.3d [67] at 85 [(Tenn. Ct. App.
2004)]; see also Fahrner v. SW Mfg., Inc., 48 S.W.3d at 146. Determining
whether to invoke the doctrine of equitable estoppel to counter a statute of
limitations defense requires the courts to examine the facts and
circumstances of the case to determine whether the defendant’s conduct is
sufficiently unfair or misleading to outweigh the public policy favoring the
enforcement of statutes of limitations. Hardcastle v. Harris, 170 S.W.3d at
85.

       Plaintiffs asserting equitable estoppel must have acted diligently in
pursuing their claims both before and after the defendant induced them to
refrain from filing suit. The statute of limitations is tolled for the period
during which the defendant misled the plaintiff. Fahrner v. SW Mfg., Inc.,
48 S.W.3d at 146; Lusk v. Consolidated Aluminum Corp., 655 S.W.2d 917,
920-21 (Tenn. 1983). The plaintiff must demonstrate that suit was timely
filed after the plaintiff knew or, in the exercise of reasonable diligence,
should have known that the conduct giving rise to the equitable estoppel
claim had ceased to be operational. See Ingram v. Earthman, 993 S.W.2d at
633. At the point when the plaintiff knows or should know that the defendant
has misled him or her, the original statute of limitations begins to run anew,
and the plaintiff must file his or her claim within the statutory limitations
period. Fahrner v. SW Mfg., Inc., 48 S.W.3d at 146.

                                     ***

        A claim of fraudulent concealment to toll the running of a statute of
limitations contains four elements. The plaintiff invoking the fraudulent
concealment doctrine must allege and prove: (1) that the defendant
affirmatively concealed the plaintiff’s injury or the identity of the wrongdoer
or failed to disclose material facts regarding the injury or the wrongdoer
despite a duty to do so; (2) that the plaintiff could not have discovered the
injury or the identity of the wrongdoer despite reasonable care and diligence;
                                     -22-
       (3) that the defendant knew that the plaintiff had been injured and the identity
       of the wrongdoer; and (4) that the defendant concealed material information
       from the plaintiff by “‘withholding information or making use of some
       device to mislead’ the plaintiff in order to exclude suspicion or prevent
       inquiry.”

               Plaintiffs asserting the doctrine of fraudulent concealment to toll the
       running of a statute of limitations must demonstrate that they exercised
       reasonable care and diligence in pursuing their claim. See Vance v. Schulder,
       547 S.W.2d 927, 930 (Tenn. 1977); Ray v. Scheibert, 224 Tenn. 99, 104, 450
       S.W.2d 578, 580-81 (1969). The statute of limitations is tolled until the
       plaintiff discovers or, in the exercise of reasonable diligence, should have
       discovered the defendant’s fraudulent concealment or sufficient facts to put
       the plaintiff on actual or inquiry notice of his or her claim. See Fahrner v.
       SW Mfg., Inc., 48 S.W.3d at 145. At the point when the plaintiff discovers
       or should have discovered the defendant’s fraudulent concealment or
       sufficient facts to put the plaintiff on actual or inquiry notice of his or her
       claim, the original statute of limitations begins to run anew, and the plaintiff
       must file his or her claim within the statutory limitations period.

Redwing, 363 S.W.3d at 460-63 (footnotes omitted). The Tennessee Supreme Court
concluded that the Court of Appeals erred by dismissing Mr. Redwing’s complaint based
upon the running of the statute of limitations “at this stage of the proceeding.” Id. at 467.
The Tennessee Supreme Court reviewed Mr. Redwing’s allegations:

       Mr. Redwing’s amended complaint contains numerous allegations against
       the Roman Catholic Church in general and the Diocese in particular. With
       regard to the Roman Catholic Church, the complaint states that

              It is the practice of the Roman Catholic Church, through its
              cardinals, bishops, priests and other officials and agents, to
              conceal instances of child sexual abuse and complaints by
              victims. [The Roman Catholic Church] zealously maintains
              the secrecy of the horrifying truth of rampant child sexual
              abuse in The Church, by among other things:

              • Failing to disclose complaints to law enforcement officials,
              parishioners and the public;
              • Maintaining secret archives and files of evidence of sex
              abuse, accessible only to the bishops;

                                            -23-
             • Instructing Church officials in destruction of incriminating
             documents and spoliation of evidence regarding sexual abuse
             by clergy;
             • Transferring sex offending clergy to The Church facilities in
             other locations where their pasts would not be known to
             parishioners, and the abusers would have a “fresh start” with a
             new group of vulnerable children;
             • Threatening and coercing victims and their families to
             withdraw complaints and retract allegations of sexual abuse;
             • Paying “hush money” to victims and their families, in
             exchange for promises of non-disclosure and confidentiality.

      With specific regard to the Diocese, Mr. Redwing’s complaint alleges that

                    At the time that Mr. Redwing was abused by Father
             Guthrie, Mr. Redwing and/or his family were unaware of the
             Diocese’s knowledge of Father Guthrie’s sexual interest in
             young boys. In fact, Mr. Redwing and/or his family were
             misled by the Diocese with regard to the Diocese’s knowledge
             of Father Guthrie’s history and propensity for committing
             sexual abuse upon minors.

                    After finding out about Father Guthrie’s abuse of
             minors, the Diocese actively took steps to protect Father
             Guthrie, conceal the Diocese’s own wrongdoing in supervising
             Father Guthrie, and prevent Norman Redwing and other
             victims of Father Guthrie from filing civil lawsuits.

Redwing, 363 S.W.3d at 465-66. Our Supreme Court stated that whether Mr. Redwing
exercised reasonable diligence to discover his claims against the Diocese was a question
of fact. Id. at 466. Since the matter was disposed of at the motion to dismiss stage, the
facts available were limited to those contained in Mr. Redwing’s amended complaint. Id.
The Tennessee Supreme Court concluded:

             Ultimately, the decisions regarding the Diocese’s alleged fraudulent
      concealment of its knowledge of and responsibility for Fr. Guthrie’s conduct
      and Mr. Redwing’s diligence in pursuing his claim against the Diocese will
      require further development of the facts through discovery. The current
      record contains no information regarding (1) when and how Mr. Redwing or
      his parents asked the Diocese about its knowledge of Fr. Guthrie’s conduct,
      (2) the manner in which the Diocese misled Mr. Redwing or his parents, (3)
                                          -24-
          the steps Mr. Redwing took to pursue claims against Fr. Guthrie prior to Fr.
          Guthrie’s death, (4) when and under what circumstances Mr. Redwing
          learned or should have learned about the public accounts of the charges that
          the Roman Catholic Church was engaged in a systematic cover-up of its
          knowledge of and responsibility for the acts of child abuse committed by its
          priests, and (5) when and under what circumstances Mr. Redwing learned or
          should have learned that the Diocese was engaging in the same conduct
          allegedly engaged in by the Roman Catholic Church.

                 Because the Diocese has made out a prima facie statute of limitations
          defense, the burden is on Mr. Redwing to demonstrate that his claims against
          the Diocese should not be time-barred. Our denial of the Diocese’s motion
          to dismiss does not prevent the Diocese from continuing to assert its statute
          of limitations defense or to again pursue this defense by motion or otherwise
          once all the relevant facts are known. However, at this stage of the
          proceeding, we find that the Court of Appeals erred by dismissing Mr.
          Redwing’s complaint based on the running of the statute of limitations.

Redwing, 363 S.W.3d at 467.

       We agree with Plaintiffs that Redwing is highly instructive and controlling to the
appeal at bar. Both Redwing and the present case concern allegations of an institutional
cover-up of child sexual abuse perpetrated by a clergyman and a question of whether the
applicable statute of limitations was tolled. Just like the plaintiff in Redwing, Plaintiffs
“knew [they were] abused, knew the identity of the abuser, and knew the abuser was an
employee of the employer.” Id. at 464 (quoting Redwing v. Catholic Bishop for Diocese
of Memphis, W2009-00986-COA-R10-CV, 2010 WL 2106222, at *7 (Tenn. Ct. App. May
27, 2010)). Based upon their complaint, Plaintiffs knew they were abused at the time;
knew Stanford abused them; and knew Stanford was Woodland’s pastor. However, our
Supreme Court in Redwing determined that this factual scenario was not dispositive of
whether the statute of limitations had run. The High Court traced the development of the
discovery rule, which replaced the harsher accrual rule that preceded it. Redwing, 363
S.W.3d at 458. Without a tolling theory, or application of the discovery rule, Plaintiffs’
2020 lawsuit for events alleged to have occurred in the 1990s would be time-barred given
the applicable one-year statute of limitations which would have begun to run upon
Plaintiffs’ attaining majority age.11 Plaintiffs do assert such theories; they assert both
fraudulent concealment and equitable estoppel.



11
     For the youngest Plaintiff, this would have been circa 2003.
                                                     -25-
       In its brief on appeal, Woodland attempts to distinguish Redwing from the present
case. Woodland states that, based upon the allegations in Plaintiffs’ complaint, Plaintiffs
knew in the 1990s that their claims were not taken seriously by the church; that the
Presbyterian Church’s alleged knowledge of sexual abuse was not unavailable to Plaintiffs
due to any fraud; that Plaintiffs knew first-hand that Woodland did not have any effective
policies to protect them at the time; and that Plaintiffs failed to exercise reasonable care
and diligence in pursuing their claim by waiting some two decades to sue.

       As this case was disposed of at the motion to dismiss stage, we examine Plaintiffs’
complaint to determine whether Plaintiffs have successfully alleged fraudulent
concealment. Plaintiffs alleged, among many other things, that “[i]n the summer of 2019,
the Plaintiffs were told by former Woodland Presbyterian pastor John Sowers that a ‘full
investigation’ was done at the time the complaints were made in the 1990s”; that “[t]he
Plaintiffs recently learned that the ‘full investigation’ was a complete ‘whitewash’”; that
“[u]pon information and belief efforts were undertaken to conceal and hide this illegal and
heinous activity”; and that “Woodland Presbyterian Church, including its Session, the
Presbytery of the Mid-South, Synod of Living Waters, Presbyterian Church (U.S.A.), and
their agents and employees were aware of the risks of clergy abuse in the Presbyterian
Church in the early 1990s prior to their abuse but failed to implement policies that would
protect its own members, including them.” Plaintiffs’ allegations that “efforts were
undertaken to conceal and hide this illegal and heinous activity” and that the investigation
was a “whitewash,”12 factual allegations we are bound to accept as true at the motion to
dismiss stage, are supportive of fraudulent concealment.

       In Redwing, our Supreme Court articulated the elements necessary to establish
fraudulent concealment, as set out above. In line with those elements, Plaintiffs’ complaint
alleges (1) that the institutional defendants in question failed to disclose and/or concealed
material facts regarding the injury or the wrongdoer despite a duty to do so; (2) that
Plaintiffs could not have discovered the institutional conduct despite reasonable care and
diligence in view of the “whitewash”; (3) that the institutional defendants in question knew
or should have known of the sexual abuse in the church to include Plaintiffs’ allegations
against Stanford; and (4) that the institutional defendants in question concealed material
information from Plaintiffs by means of a “whitewash.” In addition, Plaintiffs allege they
discovered in June 2019 new information about their experiences when John Doe 3
contacted Pastor Matt Miller at Woodland and was told Miller believed Plaintiffs because
he had heard stories supporting their claims. Whether Plaintiffs can substantiate their
claims is another matter, but at this stage they have alleged that The Presbytery of the Mid-
South, Inc., and Synod of Living Waters Presbyterian Church (U.S.A.), Inc. are liable for
12
   “Whitewash” means “to gloss over or cover up (something, such as a record of criminal behavior),” or,
as a noun, “an act or instance of glossing over or of exonerating.”               MERRIAM-WEBSTER,
https://www.merriam-webster.com/dictionary/whitewash (last accessed May 31, 2022).
                                                 -26-
Woodland’s conduct based upon principles of agency and vicarious liability. Plaintiffs’
factual allegations related to agency and vicarious liability as well as these defendants’ own
negligence, while not richly detailed as to the Presbyterian Church’s structure, are
sufficient to withstand the institutional defendants’ motions to dismiss for failure to state a
claim.

        Plaintiffs’ allegations are not identical to those in Redwing, but they are sufficiently
analogous. We are obliged to adhere to our Supreme Court’s precedents, and Redwing has
never been overruled. Plaintiffs have successfully alleged that the applicable one-year
statute of limitations did not begin to run until June 2019 due to fraudulent concealment.13
We take no position on the merits of Plaintiffs’ lawsuit, and the institutional defendants
may yet successfully assert their statute of limitations defense in this case. However,
consonant with our Supreme Court’s Opinion in Redwing, we hold that dismissal of
Plaintiffs’ complaint based upon the running of the statute of limitations was premature at
the motion to dismiss stage given the factual allegations contained in Plaintiffs’ complaint.
We reverse the Trial Court’s dismissal of Plaintiffs’ complaint based upon the running of
the statute of limitations against Woodland; The Presbytery of the Mid-South, Inc; and
Synod of Living Waters Presbyterian Church (U.S.A.), Inc.

        We next address whether the Trial Court erred in dismissing Plaintiffs’ negligent
infliction of emotional distress claim from 2019 against Woodland; Presbytery of the
Central South, Inc.; and Evangelical Presbyterian Church. We already have affirmed the
dismissal of Evangelical Presbyterian Church on personal jurisdiction grounds. “The
elements of a claim for negligent infliction of emotional distress include the elements of a
general negligence claim, which are duty, breach of duty, injury or loss, causation in fact,
and proximate causation.” Rogers v. Louisville Land Co., 367 S.W.3d 196, 206 (Tenn.
2012) (citation and footnote omitted). The plaintiff must also prove that the defendant’s
negligence caused the plaintiff “serious or severe emotional injury.” Id. (citation and
footnote omitted). Plaintiffs alleged that Woodland disclosed their names to the media in
2019, and that Presbytery of the Central South, Inc. is vicariously liable because Woodland
is a member of that body. Woodland argues in its brief that Plaintiffs failed to established
that Woodland had any legal duty toward Plaintiffs in 2019; that no special relationship
such as the clergy-parishioner relationship existed between Woodland and Plaintiffs in
2019; that the alleged release of Plaintiffs’ names was not so extreme or outrageous as to

13
   Plaintiffs also relied upon the doctrine of equitable estoppel, although they did not pursue that argument
with the same vigor as that for fraudulent concealment. In Redwing, our Supreme Court found that “[t]he
factual allegations in Mr. Redwing’s amended complaint are inconsistent with an equitable estoppel claim”
and “[t]his lack of knowledge, while not inconsistent with a fraudulent concealment claim, undermines his
equitable estoppel claim because knowledge of a claim against the defendant prior to the running of the
statute of limitations is a necessary ingredient of an equitable estoppel claim.” 363 S.W.3d at 465. We find
the same logic holds true in the appeal at bar. The doctrine of equitable estoppel is unavailing to Plaintiffs.
                                                     -27-
cause a reasonable person to suffer serious or severe emotional injury; and that Plaintiffs
did not allege that the media disseminated their names to the public.

        With respect to the question of Woodland’s duty of care to Plaintiffs in 2019, our
Supreme Court in Redwing stated that “[a] religious institution’s fiduciary obligations
cannot be predicated on a religious duty and cannot arise solely from the relationship
between the institution and its members.” 363 S.W.3d at 455. However, we do not
interpret our Supreme Court’s instructions regarding a religious institution’s fiduciary
obligations to exclude the possibility that Woodland owed a duty of care to Plaintiffs in
2019 on grounds other than those ruled out in Redwing. In Marla H. v. Knox County, 361
S.W.3d 518, 521 (Tenn. Ct. App. 2011), which involved an action for negligent infliction
of emotional distress, this Court addressed whether a school resource officer owed a duty
to exercise reasonable care when showing graphic accident photographs to a class of
seventh grade students and whether that duty was breached. One of the photographs was
of a student’s deceased father. Id. We reversed the trial court’s finding at a bench trial that
the school resource officer failed to exercise reasonable care. Id. However, we concluded
that the officer did owe a duty. Id. In our discussion of the issue, we noted that whether a
duty of care exists is a question of law which we review de novo, and “‘[w]hen the
existence of a particular duty is not a given or when the rules of the established precedents
are not readily applicable, courts will turn to public policy for guidance.’” Id. at 531, 534
(quoting Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 365 (Tenn. 2008);
additional citation omitted). This Court further set out a number of factors to consider in
determining whether a duty of care exists:

       (1) the foreseeable probability of the harm or injury occurring; (2) the
       possible magnitude of the potential harm or injury; (3) the importance or
       social value of the activity engaged in by the defendant; (4) the usefulness of
       the conduct to the defendant; (5) the feasibility of alternative conduct that is
       safer; (6) the relative costs and burdens associated with that safer conduct;
       (7) the relative usefulness of the safer conduct; and (8) the relative safety of
       alternative conduct.

Marla H., 361 S.W.3d at 531 (quoting Satterfield, 266 S.W.3d at 365).

        In the present case, Plaintiffs have alleged that Woodland released their names to
the media, causing them emotional distress. We have little difficulty concluding that
releasing Plaintiffs’ names to the media could, foreseeably, cause them significant
emotional distress. We also are hard-pressed to identify the importance or social value
attendant to Woodland’s releasing the names of alleged sexual abuse victims to the media,
or how that would be useful to Woodland. On the contrary, the socially useful or valuable
activity would be that of encouraging victims of sexual abuse and alleged institutional
                                             -28-
cover-up to come forward, not chilling disclosure by releasing their names to the media so
they might well have to relive their experiences exposed in the public eye. As to safer,
more feasible and useful alternative conduct, it is unclear how the conduct alleged was
either useful or necessary to begin with so as to warrant an alternative—based on Plaintiffs’
complaint, Woodland could simply have refrained from releasing Plaintiffs’ names to the
media. We conclude that Woodland owed Plaintiffs a duty of reasonable care in
safeguarding Plaintiffs’ identities. In addition, while Plaintiffs’ not alleging that the media
further disseminated their names may be relevant to damages, it is not dispositive as to
whether a duty existed. Our conclusion that Woodland owed Plaintiffs a duty of care in
2019 in no way derives from Plaintiffs’ former membership or attendance of, or religious
relationship with, Woodland. Our conclusion would be the same if Woodland were a
secular organization facing the same allegations.

        We further disagree with Woodland in its contention that the act of releasing
Plaintiffs’ names to the media was insufficiently extreme or outrageous to sustain a claim
of negligent infliction of emotional distress. While Woodland notes correctly that “[v]iable
NIED claims commonly arise from extreme and outrageous events resulting in death,
dismemberment, or serious physical injury to someone other than the named plaintiff”
(citations omitted), Tennessee law does not preclude the possibility that a negligent
infliction of emotional distress claim may be based upon the kind of conduct asserted here.
With respect to Presbytery of the Central South, Inc., Plaintiffs have alleged it is liable as
well through principles of agency and vicarious liability. We are ill-suited at this stage of
the proceedings to tease out the relationship between Woodland and this Tennessee-based
organization, Presbytery of the Central South, Inc. Plaintiffs have alleged enough to
survive these defendants’ motions to dismiss for failure to state a claim with respect to
negligent infliction of emotional distress. We reverse the Trial Court in its dismissal of
Plaintiffs’ negligent infliction of emotional distress claim against Woodland and
Presbytery of the Central South, Inc.

       The fourth and final issue we address is whether the Trial Court abused its
discretion, both in denying Plaintiffs discovery and in declining to enter default judgment
against Stanford. As we reverse in significant part the Trial Court’s judgment and remand
this case to the Trial Court for further proceedings consistent with this Opinion, we vacate
the Trial Court’s orders on discovery and Plaintiffs’ motion for default judgment against
Stanford for these issues to be considered anew on remand in light of our Opinion.




                                             -29-
                                      Conclusion

       We affirm the Trial Court’s dismissal of Presbyterian Church (U.S.A.), A
Corporation and Evangelical Presbyterian Church. We reverse the Trial Court’s dismissal
of Woodland Presbyterian Church; The Presbytery of the Mid-South, Inc.; Synod of Living
Waters Presbyterian Church (U.S.A.), Inc.; and Presbytery of the Central South, Inc. This
cause is remanded to the Trial Court for collection of the costs below and for further
proceedings consistent with this Opinion. The costs on appeal are assessed against the
Appellees, Woodland Presbyterian Church; The Presbytery of the Mid-South, Inc.; Synod
of Living Waters Presbyterian Church (U.S.A.), Inc.; and Presbytery of the Central South,
Inc.


                                         ____________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                          -30-